DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
 
Application Status
Applicants amendments filed July 25, 2022, amending claims 28 and 30-31, is acknowledged.  Claims 5-7, 13-25, 28, 30-31, and 36-43 are currently pending.  Claims 13-25 and 36-38 are withdrawn from prosecution as being drawn to non-elected subject matter.  The restriction requirement mailed July 5, 2017 is still deemed proper.  
Accordingly, claims 5-7, 28, 30-31, and 39-43 are examined herein.

Any rejection or objection not reiterated herein has been overcome by amendment.  Applicant's amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5-7 depend from claim 28, so they fail to contain a reference to a claim previously set forth.  See 35 U.S.C. 112(d) (“a claim in dependent form shall contain a reference to a claim previously set forth”); MPEP 608.01(n), part (III).
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claim comply with the statutory requirements.  The examiner will deny any request to hold this rejection in abeyance until the claims are otherwise allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 28, 30, 31, and 39-43 are rejected under 35 U.S.C.103 as being unpatentable over Ye (Ye et al., Arch Med Sci (2013), 9(3): 561-568), in view of Lee (Lee et al., PNAS (2013), E3281-E3290; August 13, 2013), Yu (Yu et al. (2012) Cancer, 118(7): 1884-1893), and Gropp (Gropp et al., Molecular Therapy (2003) 7(2): 281-287).

Claim 28 recites a population of pluripotent human stem cells, which is a product.  The recitation "transfected with a lentiviral vector prior to differentiation of said stem cells", refers to process limitations.  Accordingly, claim 28 is properly construed as a product-by-process claim.  MPEP 2113 makes clear that "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps" and that "determination of patentability is based on the product itself.”
Beyond the product-by-process elements, claim 28 contains elements of timing that are not clearly limiting given the newly amended requirement that the stem cells are pluripotent.  (Claim 28, line 12.)  By definition, pluripotent cells are not differentiated.  See, for example, Nakatsuji et al. (US 2006/0288431 A1) at paragraph [0215]:
As used herein, the term “pluripotency” refers to a nature of a cell, i.e., an ability to differentiate into one or more, preferably two or more, tissues or organs. Therefore, the terms “pluripotent” and “undifferentiated” are herein used interchangeably . . . .
See also, for example, Singh et al. (US 2014/0357506 A1) at paragraph [0140]; Rajesh et al. (US 2014/0329321 A1) at paragraph [0164]; Niklason et al. (US 2014/0105870 A1) at paragraph [0209] (all published around the claims’ effective filing date).  Once pluripotent cells begin to differentiate, they are no longer pluripotent stem cells.
Claim 28 refers to the lentiviral vector transfecting the stem cells “prior to differentiation of said [pluripotent] stem cells” as well as a survivin promoter “inactive in any differentiated cells that arise from the population of human [pluripotent] stem cells.”  Because the cells are now required to be pluripotent, claim 28 is limited to undifferentiated cells.  The cells are, for example, the starting material for an unclaimed downstream method that includes a differentiation step.  There can be no differentiated cells in claim 28, however, and no method of differentiating any cells.  The introduction of a timing element in this product claim renders the weight of the “transfected . . . prior to differentiation” limitation questionable.  The prosecution in the application has suggested that applicants have viewed claim 28 as being drawn to stem cells transfected with the lentiviral vector before some differentiation step. (12/28/20 remarks at 8.)  The composition’s new requirement that the claimed cells are pluripotent, however, speaks for itself and already requires that transfection occurs before any differentiation.
As such, consistently with the art’s understanding of pluripotent stem cells, the recitation "A population of [pluripotent] stem cells transfected with a lentiviral vector prior to differentiation of said stem cells" must refer to any population of pluripotent stem cells comprising the claimed lentiviral vector.
Regarding claim 28 and 30, Ye teaches a population of human primary bone marrow mesenchymal stem cells (BMSCs) (page 562, ¶4) transfected with a lentivirus comprising two expression cassettes (Figure 1A; page 563, ¶3-4).  Ye teaches that one cassette is comprised of the Survivin promotor (pSur) operably linked to the expression of the apoptotic (i.e. suicide) gene, Apoptin (Figure 1A).  Ye teaches the second expression cassette is comprised of the pUbiC promoter operable linked to EGFP (i.e. a marker protein) (page 562, ¶7; Figure 1A).  Ye teaches Apoptin is expressed in the BMSCs (Figure 1D).  Ye teaches pSur-driven Apoptin expression is even higher in cancerous cell lines (Figure 1D).  Ye also teaches the pSur has the highest activity in cancer cells, followed by stem cells, and then lowest activity in tissue cells (i.e., differentiated cells) (page 567, ¶4).  Ye does not indicate any differentiation treatment of the BMSCs before lentiviral infection (page 562, ¶4).  Finally, Ye teaches "pSur provides the function to keep watch over quiescent cells infected with recombinant lentivirus and be active when cells divide. This may be practically useful in the elimination of malignantly transformed cells ... This strategy of recombinant lentivirus construction also provides self-surveillance for transplanted cells in regenerative medicine, such as hematopoietic stem cells and mesenchymal stem cells. Once malignant transformation occurs, this lentivirus system will initiate a self-clearance process, preventing any possible tumorigenesis of the transplanted cells." (page 567, ¶4).
Although Ye teaches that pSur has a higher activity in stem cells than in tissue/differentiated cells, Ye does not expressly teach that pSur is inactive in the differentiated cells that arrive from the stem cells.  Although Ye teaches a suicide gene, Ye does not teach a drug-dependent suicide gene. Although Ye teaches BMSCs, Ye does not teach pluripotent stem cells like iPSCs or ES cells.  Finally, although Ye teaches a marker gene in the lentiviral vector containing the suicide gene, Ye does not teach the marker gene and the suicide gene operably linked to the same promoter so that they are simultaneously expressed.

Lee teaches human embryonic stem cells (hESCs) and human induced pluripotent stem cells (hiPSCs) can give rise to teratomas/tumors, which must be prevented to achieve safe cell-based therapy (Abstract; E3281, ¶1).  Lee teaches Survivin is encoded by the gene BIRC5 (page E3282, ¶2).  Lee teaches BIRC5 expression is significantly higher in human embryonic stem cells (hESCs) than in tissue-specific stem cells and non-cancerous cell lines (page E3282, ¶2).  Lee teaches other studies also show that BIRC5 is highly expressed in mouse and human ESCs (page E3282, ¶2).  Lee teaches measuring BIRC5 mRNA levels at different stages of differentiation (Figure 1D).  Lee teaches the expression of BIRC5 rapidly decreased from ESC to embryoid body formation to differentiated neuronal cells (Figure 1D).  Lee teaches Survivin is an antiapoptotic protein (page E3282, ¶2).  Lee teaches a Survivin inhibitor can induce apoptosis in hESCs and hiPSCs, but not in cells differentiated from them, indicating that Survivin/BIRC5 is also expressed in iPSCs, but not in their differentiated counterparts (Figure 2C; page E3282, ¶4).  The teachings of Lee indicate that the Survivin promoter used in Ye is active in hESCs and hiPSCs and inactive in any differentiated cells that arise from the population of hESCs and hiPSCs.

Yu teaches a population of cells infected with the viral vector Lenti-hTERTp-CD-1 RES2-GFP (page 1886, ¶3), which comprises the hTERT promoter region operably linked to a GFP gene (i.e. marker gene) and a cytidine deaminase (CD) gene (i.e. a drug dependent suicide gene that is toxic to cells in which the drug dependent suicide gene is expressed in the presence of a drug that renders the drug dependent suicide gene toxic) (page 1886, column 1, last ¶), wherein the presence of the IRES permits the marker gene and the toxic gene to be simultaneously expressed when the promoter region is active.  Yu further teaches using the population of cells comprising the viral vector comprising the tumor-specific hTERT promoter (page 1885, column 1, last ¶) by treating the cells with the prodrug 5-flucytosine (i.e. a drug that renders the drug dependent suicide gene toxic) thereby inducing a suicidal effect in telomerase-positive cells but not in telomerase-negative cells (Abstract).  Yu observed significant tumor growth suppression in the telomerase-positive tumors (Abstract).  Yu concluded that the technology provides a valuable method to evaluate the therapeutic response or biological reaction for tumors in vivo (Abstract).  Yu teaches that the GFP expression from the viral vector enabled the monitoring of cell survival, thus indicating the efficacy of tumor-cell killing by the viral vector (Figure 2 and 3).

Gropp teaches methods for effective transfection of human ESCs with GFP-encoding lentivirus to give stable transgene expression (Abstract; pages 281-284). 

In designing the lentiviral vector to be integrated into pluripotent stem cells, it would have been obvious to one skilled in the art to replace the BMSCs and the GFP and Apoptin coding regions in the lentiviral vector containing the Survivin promoter taught in Ye with the hESC and iPSC cells of Lee and the CD­IRES2-GFP cassette taught in Yu, respectively, because it would have amounted to a simple substitution of one stem cell type and one suicide gene and for another and a simple combination of known gene elements by known means to yield predictable results.  Ye, Lee and Yu are directed to killing stem cells with tumorigenic capacity using either specific promoter-controlled suicide gene expression or inhibitors of anti-apoptotic proteins.  One skilled in the art would have a reasonable expectation of success that CD-IRES2-GFP could be introduced into undifferentiated hESCs and hiPSCs by a lentivirus because Ye teach lentiviral transfection into human stem cells, plus Gropp demonstrates that methods for transfecting hESCs in particular were known in the art.  One would also have had a reasonable expectation that CD-IRES-GFP would be expressed by the Survivin promoter specifically in ESCs and iPSCs and not in differentiated cells because Lee teaches Survivin/BIRC5 is highly expressed in ESCs and iPSCs and not expressed in differentiated cells.  Thus, one skilled in the art would conclude that the Survivin promoter is highly active in ECSs and iPSCs and not in cells differentiated from them.  One skilled in the art would be motivated to replace the Apoptin gene with the drug-dependent CD suicide gene in order to precisely control cell-induced suicide.  One skilled in the art would also have been motivated to specifically transfect ESCs and iPSCs with the lentivirus containing pSur-CD-IRES2-GFP because 1) Lee indicates that the problem of teratoma formation by undifferentiated cells derived from ESCs and iPSCs must be addressed to safely use them for cell-based therapy, while 2) Ye suggests using recombinant lentivirus allows self-surveillance for transplanted stem cells such that once malignant transformation occurs, the lentivirus-encoded suicide gene controlled by pSur would prevent tumorigenesis.

Regarding claim 5, the embodiment in which the marker protein is green fluorescent protein is addressed above in the teachings of Yu, Ye, and Gropp.

Regarding claim 39, as described above for claim 28, Lee teaches hESCs and hiPSCs can give rise to teratomas/tumors (i.e., are tumorigenic cells) (E3281, ¶1).

Claim 31 recites "A population of cells which are obtained by using a population of human stem cells . . . wherein the stem cells are pluripotent stem cells" and "said population of human stem cells being transfected with the lentiviral vector."  This limitation has been interpreted the same way as discussed above regarding claim 28. 
According to the current specification "differentiation induction treatment" means "a treatment that induces stem cells into differentiated cells" ([0023]) and can entail "bringing a differentiation inducer for differentiation induction into contact with undifferentiated cells and culturing the cells under appropriate culture conditions using differentiation inducers" ([0069]).  As there is no special definition of "differentiation inducer", differentiation inducer is interpreted to mean any product that brings about the differentiation of cells.  As such, "differentiation induction treatment" is interpreted to mean any process that brings undifferentiated cells into contact with a product that causes the cells to differentiate.
As described above for claim 28, Lee also teaches monitoring the expression of endogenous Survivin in human ESC as they differentiate into neurons (Figure 1D).  Lee teaches a differentiate induction treatment of hESCs into neurons (page E3289, column 2, ¶2).  
The obviousness of using ESCs in place of the BMSCs of Ye is addressed above for claim 28.  It also would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have allowed the ESCs transfected with a lentiviraI vector comprising a suicide gene to go through an induction treatment because it would have amounted to a simple combination of known elements by known means to yield predictable results.  One would have had a reasonable expectation of success of differentiating hESCs containing a lentiviral vector because Lee teaches ESCs normally differentiate into various cells types.  One would have been motivated to do so because Lee also teaches that activity of the endogenous Survivin/BIRC5 promoter decreases as ESCs differentiate and Ye suggests that lentiviruses encoding for pSur controlled suicide genes could be used for regenerative tissue therapy.

Regarding claims 40-43, Yu teaches the IRES sequence between the cytosine deaminase (CD) suicide gene and the GFP marker gene as described above for claims 28 and 31.


Claims 6-7 are rejected under 35 U.S.C.103 as being unpatentable over Ye (Ye et al., Arch Med Sci (2013), 9(3): 561-568), Lee (Lee et al., PNAS (2013), E3281-E3290), Yu (Yu et al. (2012) Cancer, 118(7): 1884-1893), and Gropp (Gropp et al., Molecular Therapy (2003) 7(2): 281-287) as applied to claims 5, 28, 30, 31, and 39-43 above, and further in view of Frost (US 2014/0057969, priority to March 22, 2012).

Regarding claims 6 and 7, the teachings of Ye, Lee, Yu, and Gropp are discussed above as applied to claim 28. 
Ye, Lee, Yu, and Gropp do not specifically teach that the fluorescent protein is a red fluorescent protein or mKate2.
However, Frost teaches similar non-viral vectors, which are modeled after viral vectors ([0222]) that exhibit anti-tumor or cytotoxic activities useful for treating cancer (abstract).  Frost similarly teaches expressing a "bystander" protein such as either HSV-tk or cytosine deaminase that interfere with cellular survival ([0022], [0147], [0148]) as well as reporter genes such as GFP or RFP that facilitate detection of the construct in vitro or in vivo that are co-expressed with the bystander gene by inclusion of an IRES ([0238]).  Frost specifically teaches that exemplary reporter genes include RFP, GFP, and mKate2 ([0354]). 
It would have been obvious to one of ordinary skill in the art to have used a red fluorescent protein such as mKate2 instead of the green fluorescent protein in Yu and Gropp because it would have merely amounted to a simple substitution of one known fluorescent protein for another to yield predictable results.  Each of GFP and RFP were not only known fluorescent proteins, but were known to be used in a similar way, namely the visualization of cancer cells as discussed by Frost.  Therefore, one of ordinary skill in the art could have made this substitution and it would have been entirely predictable that a gene encoding RFP as the marker protein in the viral vector would have been useful for visualizing the cells in the human stem cell population of Ye and Lee.

Response to Arguments
Applicants argue that according to Ye, the Survivin promoter does not generate high expression in BMSCs (Remarks, page 8, last ¶ to page 9).  This argument has been fully considered, but is moot because the current claims are now directed to pluripotent stem cells, like ESC and iPSC, having a drug-dependent cytotoxic gene driven by the Survivin promoter. 
Applicants argue that a drug-dependent cytotoxic gene driven by the Survivin promoter has a significant toxic effect in pluripotent stem cells as evidenced by Figures 18E of the Specification and that these effects are unexpected in view of the prior art (Remarks, page 10 – page 11, ¶1).  This argument has been fully considered but is not persuasive because a cytotoxic gene driven by the Survivin promoter would have been expected to be toxic in ESCs and iPSCs.  Lee shows that endogenous Survivin is highly expressed in human and mouse ESCs, indicating that the Survivin promoter (pSur) has high activity in those cells.  Because the activity of pSur in pluripotent stem cells is well established in the art, one would predict that any transgene driven by pSur would also be highly expressed in ESCs.  
Applicants argue that the present application shows that the Survivin promoter is not active in undifferentiated cells as evidenced by Figure 19E (Remarks page 11, ¶1).  This argument is confusing because the claims are directed to a Survivin promoter that is active in pluripotent stem cells (i.e. undifferentiated cells) and inactive in differentiated cells that arise from those pluripotent stem cells.  The specification indicates that Figure 19 shows Venus expression and a lack of cytotoxicity in cells after differentiation treatment (page 33).  In the event that Applicant intended to argue that the present application shows pSur is not active in differentiated cells, this argument is not persuasive.  A lack of cytotoxicity of a pSur-driven cytotoxic gene in differentiated cells would have been expected from the teachings of Ye and Lee, who both show that activity of the Survivin promoter greatly diminishes during stem cell differentiation.
Applicants argue that one skilled in the art would conclude from the evidence in Ye that Survivin promoter activity in stem cells would be nearly the same as in tissue cells (Remarks, page 11, last ¶).  This argument has been fully considered but is not persuasive.  First, although Ye shows “very weak expression” in BMSCs, Ye expressly teaches the “pSur activity is ranked tumor cells > stem cells > tissue cells”.  The argument that one skilled in the art would not have fully believed Ye’s expressed teachings of the ranked activity is merely argument of counsel and not backed by evidence.  In particular, the arguments’ allegation that Ye wrote “tumor cells > stem cells > tissue cells” but actually meant “cancer cells >>>>> stem cells ≈ tissue cells” is not supported by evidence, for example a publication or a convincing declaration from a skilled artisan.  The line of argument is further confusing because the examined claims do not require any particular level of Survivin-promoter activity beyond a requirement that it be sufficient to drive expression of the marker gene and suicide gene.  Survivin is a cancer marker “activated in most types, if not all, of tumor cells but not in normal cells.”  (See Ye at page 562, column 1).  High Survivin levels might have been expected in cancer cells, but applicants have not explained why that fact compels a conclusion that its promoter does not effectively drive expression in pluripotent stem cells but not in cells differentiated from them.  Second, Lee teaches the activity of the endogenous Survivin promoter specifically in pluripotent ESCs as they differentiate into tissue cells.  Lee demonstrates a rapid decline in Survivin expression as ESCs form embryoid bodies then neuronal progenitor cells and differentiated neuronal cells (Figure 1D), supporting Ye’s ranking.  Therefore, one skilled in the art would have predicted that the expression of a cytotoxic gene driven by the Survivin promoter, as taught in Ye, would be high in pluripotent stem cells and then drastically decline as the cells differentiated.
Applicants argue that even if a prima facie case of obviousness has been established, the unexpected results of the claimed invention rebut the showing (Remarks, page 12, ¶3).  This argument has been fully considered but is not persuasive because the cytotoxic effects of using pSur to drive cytotoxic gene expression in undifferentiated pluripotent stem cells would have been expected in view of the prior art.  As explained above, both Ye and Lee teach that pSur activity is greater in undifferentiated stem cells than in tissue cells.  Furthermore, Lee teaches pSur activity is very high in undifferentiated human ESCs, which drastically declines as the ESCs differentiate.  Thus, one skilled in the art would have predicted that a drug-dependent cytotoxic gene driven by pSur would be cytotoxic in undifferentiated ESCs, but not in differentiated cells due to lower pSur activity.


Conclusion
No claims are allowable.
The examiner suggests applicants or their representative contact her for an interview after reviewing this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner
Quality Assurance Specialist, Technology Center 1600